ORDER
PER CURIAM.
Lonnie Halkmon, the claimant in this unemployment-compensation case, appeals from the decision of the Labor and Industrial Relations Commission, which held that Mr. Halkmon was disqualified from receiving unemployment benefits following his discharge from employment at The Boeing Company. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4) & (5).